Citation Nr: 9925806	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic lumbosacral 
strain.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for cystic acne.

4.  Entitlement to service connection for a cyst on the left 
testicle secondary to exposure to Agent Orange while on 
active duty.

5.  Entitlement to service connection for acute peripheral 
neuropathy secondary to exposure to Agent Orange while on 
active duty.

6.  Entitlement to service connection for Diabetes Mellitus 
secondary to exposure to Agent Orange while on active duty.

7.  Entitlement to service connection for a reproductive 
disorder secondary to exposure to Agent Orange while on 
active duty.

8.  Entitlement to service connection for a circulatory 
disorder secondary to exposure to Agent Orange while on 
active duty.

9.  Entitlement to service connection for multiple cancerous 
skin lesions secondary to exposure to Agent Orange while on 
active duty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1965 to October 1968.

The veteran appealed to the Board of Veterans' Appeals 
(Board) from April 1997, June 1997, November 1997, and 
September 1998 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied his claims for 
service connection.  He testified at hearings at the RO in 
January 1998 and June 1998.

For the reasons discussed below, the Board must REMAND the 
claims for service connection for chronic lumbosacral strain 
and for bilateral hearing loss.  The Board will adjudicate 
the remaining claims.


FINDINGS OF FACT

1.  The veteran served on active duty in Vietnam during the 
Vietnam Era.

2.  There is no medical evidence of record suggesting the 
veteran has acute peripheral neuropathy or any of the other 
diseases that VA has determined that a presumption of service 
connection is warranted on the basis of exposure to Agent 
Orange in Vietnam.

3.  There also is no medical evidence of record otherwise 
suggesting that any of the conditions claimed by the veteran 
is the result of exposure to Agent Orange in Vietnam, or that 
his cystic acne, which he had on various parts of his body 
prior to service, became appreciably worse during service 
beyond its natural progression.


CONCLUSIONS OF LAW

1.  The claims for service connection for a cyst on the left 
testicle, acute peripheral neuropathy, Diabetes Mellitus, a 
reproductive disorder, a circulatory disorder, and multiple 
cancerous lesions on the skin, all claimed to be the result 
of exposure to Agent Orange in Vietnam, are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for cystic acne also is 
not well grounded.  38 U.S.C.A. § 5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease or an injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Organic diseases of the nervous system 
such as peripheral neuropathy, and Diabetes Mellitus, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
The presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Additionally, a veteran who, during his period of active duty 
in the military, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at 38 C.F.R. § 3.309(e), 
shall be presumed to have been exposed during such service to 
the toxic herbicide Agent Orange-unless there is affirmative 
evidence to the contrary.  See McCartt v. West, 12 Vet. 
App. 164, 167-68 (1999).  Section 3.309(e) list the following 
diseases as qualifying for this presumption, even if there is 
no record of these diseases during service:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea) and soft-tissue sarcoma.  Id.

Even if the presumptive provisions of 3.309(e) do not apply, 
service connection for a disease claimed to be due to Agent 
Orange exposure may be established by proof of direct 
causation.  Cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S.Ct. 1171 (1998); see also Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).

The preliminary determination to be made with respect to any 
claim for VA benefits, however, is whether the claim is well 
grounded; a claim is well grounded if it is "plausible, 
meritorious on its own or capable of substantiation."  Such 
a claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 C.F.R. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  The United States 
Court of Appeals for Veterans Claims (Court) also has held, 
however, although a claim need not be conclusive to be well 
grounded, competent evidence-and not just allegations-to 
justify concluding that the claim is at least plausible must 
nonetheless accompany it.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The Court has further held that, where the 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 1 Vet. App. 
at 81).  The burden of showing that a claim 
is well grounded-if judged by a fair and impartial 
individual-resides with the veteran.  If it is determined he 
has not satisfied this initial burden, then his appeal must 
be denied, and VA does not have a "duty to assist" him in 
developing the evidence pertinent to his claim.  
See Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 
1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence showing that a chronic condition 
subject to presumptive service connection became manifest to 
a compensable degree within the prescribed period after 
service.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition.  See also 38 C.F.R. § 3.303(d).  Again, however, 
such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service, or during any applicable presumptive period 
after service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The veteran's Department of Defense Form 214 (DD Form 214) 
indicates that he served on active duty in Vietnam during the 
Vietnam Era.  He alleged during his hearings, and in several 
written statements that he has submitted at other times 
during the course of his appeal, that exposure to the toxic 
herbicide Agent Orange while stationed in Vietnam has led to 
the development of a cyst on his left testicle, acute 
peripheral neuropathy, Diabetes Mellitus, a reproductive 
disorder, a circulatory disorder, and multiple cancerous 
lesions on his skin.

Although acute peripheral neuropathy is one of the conditions 
listed in section 3.309(e) as qualifying for service 
connection on the basis of presumed exposure to Agent Orange 
in Vietnam, there is absolutely no medical evidence of record 
suggesting the veteran has (or ever has had) this condition.  
Records concerning treatment he received in a VA outpatient 
clinic in August 1996 indicate that he "possibly has 
diabetic neuropathy," but even were the Board to assume, 
arguendo, that he does, this obviously means that it is due 
to diabetes-and not, as he alleges, to exposure to Agent 
Orange in Vietnam, unless there is medical evidence 
(which, as discussed below, there is none) suggesting that 
his diabetes is the result of such exposure.  Therefore, his 
claim for acute peripheral neuropathy must be denied as not 
well grounded because there is no competent medical evidence 
of current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

None of the remaining conditions the veteran claims to be the 
result of exposure to Agent Orange in Vietnam is among those 
determined by VA to be associated with such exposure, as to 
warrant service connection on a presumptive basis 
under 38 C.F.R. § 3.309(e).  See also McCartt, 12 Vet. 
App. at 167-68; Brock, 10 Vet. App. at 164.  Consequently, 
for these claims to be well grounded, there must be medical 
evidence suggesting these conditions are the result of such 
exposure.  Combee, 34 F.3d at 1042.  There is no such 
evidence in this case.  The medical evidence of record only 
indicates that, at one time or another since 1992, and 
particularly during 1996 and 1997, various VA and private 
doctors who have examined and treated the veteran have 
confirmed that he has a cyst on his left testicle, Diabetes 
Mellitus, a circulatory disorder (diagnosed as deep vein 
thrombosis/varicose veins of the left leg & thigh), multiple 
cancerous lesions on his skin (diagnosed as basal cell 
carcinoma), and a reproductive disorder (which his doctors 
described as "occasional erectile dysfunction;" he also 
says his child was born with "birth defects," and that his 
wife earlier had a miscarriage with another child).  However, 
that notwithstanding, none of these conditions or unfortunate 
circumstances, even if true, has been attributed, by 
competent medical evidence, to exposure to Agent Orange in 
Vietnam, and the veteran does not have the necessary medical 
training and expertise to do so himself.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  More is required 
to make a claim well grounded than mere allegations, alone; 
there must be medical evidence supporting the allegations.  
Tirpak, 2 Vet. App. at 611.  Simply submitting evidence 
confirming the veteran has the conditions claimed is not 
sufficient to suggest, as he alleges, that any/all are the 
result of his service in the military and, in this case in 
particular, to exposure to Agent Orange in Vietnam.  
Therefore, inasmuch as there is no competent medical nexus 
evidence in this case, these claims also are not well 
grounded, even acknowledging that he has each of these 
conditions.  Caluza, 7 Vet. App. at 506; Lathan v. Brown, 
7 Vet. App. 359 (1995).

Unlike the claims discussed above, the veteran does not 
allege that his cystic acne is the result of exposure to 
Agent Orange in Vietnam.  In fact, the report of a medical 
examination he underwent in May 1965, in anticipation of 
entering the military, shows that he already had cystic acne 
on various parts of his body (chest, buttocks, upper 
torso/trunk, face, and neck) even prior to beginning 
active duty.  Therefore, the presumption of soundness at 
entrance into service does not apply, meaning there must be 
medical evidence suggesting the cystic acne became 
appreciably worse during service, beyond its natural 
progression, to support a finding of aggravation of a 
preexisting condition.  See 38 U.S.C.A. §§ 1111, 1153; 
38 C.F.R. §§ 3.303(c), 3.304(b), 3.306.  See also Doran v. 
Brown, 6 Vet. App. 283, 286 (1994); Verdon v. Brown, 8 
Vet. App. 529, 534-35 (1996); Bagby v. Derwinski, 1 Vet. App. 
225, 227-28 (1991).  There is no such evidence in this case.

The veteran's service medical records do not indicate or 
otherwise suggest that he had any complaints whatsoever, much 
less that he received any treatment, for his cystic acne 
while in the military.  During his September 1968 separation 
examination, it was described as "healed" and "inactive;" 
there was no suggestion or implication that it was any worse 
than when he entered the military some 3 years earlier.  
There also is no other medical evidence of record suggesting 
as much.  Even were the Board to assume, arguendo, that he 
had some temporary/intermittent flare-ups of the symptoms 
associated with his acne during service, which, again, is not 
shown, this still would not be tantamount to concluding that 
the condition, itself, became appreciably worse during 
service, thereby entitling him to the presumption of 
aggravation.  See Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 
1994); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  In 
the absence of any medical evidence of aggravation of the 
cystic acne during service, this claim is not plausible and, 
therefore, is not well grounded.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims are 
well grounded, VA is under no "duty to assist" him in 
developing the evidence pertinent to his claims.  Slater, 
9 Vet. App. at 243.  The veteran's representative argued, 
nonetheless, in a March 1999 statement, that denying the 
claims as not well grounded, without first assisting the 
veteran in developing the evidence pertinent to his claims, 
would unduly prejudice him because, if service connection 
ultimately is established, he may not receive the 
same effective date, thereby losing out on several months' 
(or even years') worth of compensation and other benefits.  
While the Board truly empathizes with the concerns voiced by 
the veteran's representative, there simply is no legal 
authority to assist the veteran in developing his claims if 
they are not well grounded.  See Grivois v. Brown, 6 
Vet. App. 136, 139 (1994).

The representative also argues in his March 1999 statement 
that the Board should determine whether the RO complied with 
M21-1, Part III,  1.03(a) and M21-1, Part VI,  2.10(f), 
prior to denying the claims as not well grounded.  He further 
contended that, if the Board finds that the RO did not comply 
with these provisions, the Board should remand the claim for 
further development.  The Board notes, however, that these 
contentions are refuted by the recent holding of Morton v. 
West, No. 96-1517 (U.S. Vet. App. July 14, 1999), that the 
cited provisions of M21-1 do not require evidentiary 
development until the veteran submits a well-grounded claim.  
See also 38 U.S.C.A. § 5107(a).  Again, the requirement that 
VA fully develop a "claim" pursuant to M21-1, Part III,  
1.03(a) is not identical to VA's duty to assist in the 
development of "facts pertinent to [that] claim" pursuant 
to 38 U.S.C.A. § 5107(a), because the latter duty arises only 
after a well-grounded claim has been submitted.  See Epps, 
126 F.3d at 1468, cert. den. sub nom. Epps v. West, 
118 S.Ct. 2348 (1998); Robinette v. Brown, 8 Vet. App. 69 
(1995); and compare 38 U.S.C.A. § 5107(a) (West 1991) (duty 
to "assist" person who has submitted a well-grounded claim) 
with 38 U.S.C.A. § 5103(a) (1991) (duty to "inform" any 
claimant, regardless of well groundedness).  Moreover, the 
Board is aware of no circumstances in this case that would 
put VA on notice that any additional relevant evidence may 
exist that, if obtained, would make the claims well grounded.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The RO denied the veteran's claims on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
various Statements of the Case (SOCs) of the requirement to 
submit a well-grounded claim.  Clearly then, 
he is not prejudiced by the Board's decision to deny his 
claims on this same basis.  See Bernard v. Brown, 4 Vet. App. 
384, 392-93 (1994).  Also, the Board views its (and the RO's) 
discussion as sufficient to inform him of the type of 
evidence that is necessary to make his claims well grounded 
and warrant full consideration on the merits.  See Robinette, 
8 Vet. App. at 77-78.  Hence, the VA has met its "duty to 
inform" him of the evidence necessary to support his claims.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of well grounded claims has not been submitted, 
service connection for a cyst on the left testicle, acute 
peripheral neuropathy, Diabetes Mellitus, a reproductive 
disorder, a circulatory disorder, multiple cancerous skin 
lesions, and cystic acne, is denied.


REMAND

During the veteran's May 1965 service enlistment examination, 
he had no complaints concerning his low back or hearing 
acuity, and there was no clinical evidence of a low back 
disorder or hearing loss at any of the frequencies tested.  
A few months later, however, in August 1965, he injured his 
low back, reportedly while carrying a heavy buffer (floor 
polisher) up some stairs.  When seen shortly after the 
incident for treatment, he complained of persistent low back 
pain (LBP).  The diagnosis was lumbosacral (lumbar) strain.  
He received additional treatment for his low back pain (and 
tenderness and muscle spasms) on several subsequent occasions 
in August 1965, which included physical therapy ("flexion 
exercises"), applications of heat and ice packs to the area 
of his injury, medication, rest, and a limited duty profile.  
Some of his doctors suspected that at least a portion of his 
symptoms may have been psychosomatic in nature (having an 
"emotional overlay") or that they were at least somewhat 
exaggerated.  It also was noted that he fractured his 
lumbosacral spine prior to service (in about July 1964), when 
he reportedly fell off of a tractor, requiring a 2-week 
hospitalization followed by wearing a back brace for 1 month 
after his discharge from the hospital.  Other records from 
service describe that pre-service injury as a low back strain 
and indicate he sustained it lifting a log while working at 
his job at a sawmill, with no treatment from a doctor after 
the injury, only self-imposed rest for about 3 weeks, and the 
decision to quit that job and work others that did not 
involve any heavy lifting.

In September 1965, while still on active duty in the 
military, the veteran continued to complain of pain in his 
low back, which he said he had experienced since the injury 
prior to service.  He also said that the treatment prescribed 
by his doctors in service had provided only temporary relief 
of his discomfort.  One of his examining physicians observed 
that he had an increased degree of lumbar lordosis, and X-
rays taken of his low back in February 1966, after he 
reinjured his low back, reportedly while moving some brake 
assemblies, confirmed that he had Spina Bifida Occulta at L5.  
He received further treatment for his low back pain later in 
February 1966, and on other subsequent occasions during 
service, in January and April 1967.  Also, during an 
audiometric evaluation in August 1968, there was evidence of
a 30-decibel hearing loss in his left ear at 4,000 Hertz and 
a 35-decibel loss in this ear at 6,000 Hertz; there was no 
evidence of hearing loss, at any of the frequencies tested, 
in his right ear.  The report of that evaluation indicates 
that he routinely was exposed to the loud noises of jet 
aircraft engines while working on a flight line and in a 
hanger shop; this is consistent with his DD Form 214, which 
indicates that his military occupational specialty (MOS) was 
aircraft pneumatic repairman specialist.

The veteran had no complaints concerning his hearing during 
his September 1968 separation examination, and there was no 
evidence of a hearing loss in either ear (in any of the 
frequencies tested) during the objective audiometric 
evaluation.  He continued, however, to complain of 
experiencing recurrent low back pain, especially during heavy 
lifting, etc.  The examiner took note of the circumstances 
surrounding the injury the veteran sustained prior to service 
and the treatment he received in the aftermath of that 
incident.  The examiner also indicated that the veteran's 
lumbosacral spine was "bowed by birth," presumably 
referring to the Spina Bifida Occulta at L5 that was noted 
earlier in service; that he had normal range of motion (ROM) 
and strength in his lumbosacral spine during the current 
evaluation; but that his back still was mildly symptomatic.  
He was discharged from the military in October 1968.

When examined by VA more recently, in January 1997, the 
veteran said that he continues to experience pain in his low 
back.  He also complained of hearing loss in his left ear.  
When examined by VA in March 1997, he complained of hearing 
loss in both ears (but worse in his left ear), and he said 
that he had experienced the bilateral hearing loss since 
sustaining acoustic trauma to his ears during service.  After 
undergoing audiometric and ear, nose & throat (ENT) 
evaluations, the examiners diagnosed a bilateral 
sensorineural hearing loss and confirmed that it is worse in 
the left ear than the right ear.

During the most recent VA examination in February 1998, the 
veteran indicated that his low back pain still has not 
subsided.  After the clinical portion of the evaluation, the 
examiner diagnosed "chronic lumbar [low back] pain."  He 
also indicated the veteran may have radiculopathy, 
degenerative joint disease, and/or degenerative disc disease.

In light of the findings noted in service, and during the 
more recent VA examinations, the veteran should undergo 
otolaryngological and orthopedic evaluations to obtain 
medical opinions concerning the etiology of his low back pain 
and bilateral sensorineural hearing loss.  The Board notes 
that service connection for hearing loss requires, not only 
evidence indicating the veteran currently has a hearing loss 
disability (for VA purposes), but also a medically sound 
basis for attributing it to his service in the military.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The same is true for 
his recurring low back pain.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, these claims hereby are REMANDED to the RO for 
the following development:

1.  The RO should schedule the veteran 
for a VA examination by an 
otolaryngologist (ENT specialist) 
to determine the probable etiology of his 
bilateral sensorineural hearing loss.  If 
deemed necessary by the examiner, an 
audiometric evaluation should 
be conducted.  The physician is requested 
to offer an opinion as to whether it is 
at least as likely as not that the 
sensorineural hearing loss is related to 
the veteran's service in the military, 
particularly, any acoustic trauma or 
excessive noise exposure he sustained 
coincident with his service as a jet 
aircraft repairman specialist, which 
routinely required that he work on a 
flight line and in a hanger shop.  It is 
imperative that the evidence in the 
claims folder, including a complete copy 
of this REMAND, be reviewed in connection 
with the examination requested.  The 
examination results, and the rationale 
underlying any opinions expressed or 
conclusions drawn (to include citation, 
as necessary, to specific evidence in the 
record) should be fully set forth in a 
typewritten report.

2.  The RO also should schedule the 
veteran for a VA orthopedic examination 
to obtain a medical opinion as to whether 
it is at least as likely as not that:  a) 
his low back pain is a residual of the 
trauma he sustained during service in 
August 1965, and later in February 1966; 
b) it is a residual of the low back 
injury he sustained prior to service in 
about July 1964; c) it is due to the 
Spina Bifida Occulta at L5 that doctors 
noted in service had existed since his 
birth; and, if so, d) either the 
residuals of the pre-service injury in 
July 1964 or the Spina Bifida Occulta at 
L5 were exacerbated or became worse 
during service beyond their natural 
progression.  It is imperative that the 
evidence in the claims folder, including 
a complete copy of this REMAND, 
be reviewed in connection with the 
examination requested.  The examination 
results, and the rationale underlying any 
opinions expressed or conclusions drawn 
(to include citation, as necessary, to 
specific evidence in the record) should 
be fully set forth in a typewritten 
report.

3.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, for 
immediate corrective action.

4.  Upon completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claims for 
service connection for chronic 
lumbosacral strain and a 
bilateral sensorineural hearing loss in 
light of all relevant evidence, 
particularly that obtained in connection 
with this REMAND.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

5.  If the benefits sought remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be given 
an opportunity to submit written or other 
argument in response thereto before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals







